GENOVESE, Justice, would grant a limited rehearing.
For the reasons assigned in my prior dissent, I would grant Gloria's Ranch's application for rehearing with respect to the issue of this Court's interpretation of La. Mineral Code art. 140's provision for discretionary damages for non-payment of royalties. I join in the majority's grant of Tauren Exploration's application for rehearing for the limited purpose of remanding the matter for the trial court to consider the effect the reversal of Well's Fargo's liability has on the award, particularly as it relates to the virile share accounted for in the EXCO settlement. I also join in the majority's denial of the remainder of the applications for rehearing.